DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ZCG “pcb” and “microcontroller”, the light-switch “temperature sensor” and “VOC sensor”, the damper sensor “temperature/pressure sensor”, the “terminal block”, the “triac”, the “switch plate”, and the “ZIGBEE module” must be shown or the feature(s) canceled from the claim(s). It is suggested that the specification and drawings be fully reviewed and the necessary corrections made. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Line [0021] of the specification seems to contain typographical error. “FIG.12 depicts a front view of the Zone Control Gateway.” is incorrectly labeled, as FIG.12 already depicts a Wireless Damper Sensor as stated in line [0019]. The Zone Control Gateway seems to be depicted in FIG.14. Appropriate correction is required.
Line [0023] of the specification seems to contain typographical error. “13- sensors mounted on min pcb boards” should be corrected to reach “13- sensors mounted on mini pcb boards”. Appropriate correction is required.
Line [0023] of the specification seems to contain typographical error. The component, “pressure sensor”, is labeled as both (9) and (18) but is assumed to be shown in FIG.13 as (9). Appropriate correction is required.
Line [0023] of the specification seems to contain typographical error. The component, “pressure sensor”, is labeled as both (9) and (18) but is assumed to be shown in FIG.13 as (9). Appropriate correction is required.
Line [0023] of the specification seems to contain typographical error. The component, “pressure sensor”, is labeled as both (9) and (18) but is assumed to be shown in FIG.13 as (9). Appropriate correction is required.
Line [0023] of the specification seems to contain typographical error. Under part numbers, 26 is left blank and refers to no disclosed component. However, in line [0059] “man screen” is labeled as part (26). Appropriate correction is required.
Line [0059] of the specification seems to contain typographical error. The disclosure recites a “man screen (26)” and should be corrected to “main screen (26). The component, “pressure sensor”, is labeled as both (9) and (18) but is assumed to be shown in FIG.13 as (9). Appropriate correction is required.
Line [0087] of the specification seems to contain typographical error. The disclosure recites a “a and a vent opening” and should be corrected to “and a vent opening”. Appropriate correction is required.
Due to the presence of multiple informalities, it is suggested that the specification and drawings be fully reviewed and the necessary corrections made. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “The wireless zoning system according to Claim 2 wherein the sensor for each of the least two additional mini pcb are chosen from occupancy sensor, humidity sensor, VOC sensor” which seem to contain typographical errors where in the claim should be corrected to read “The wireless zoning system according to Claim 2 wherein the sensor for each of the at least two additional mini pcb are chosen from among a occupancy sensor, humidity sensor, or VOC sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1; the limitation(s), “a zone control gateway” is unclear. The meets and bounds of the limitation is confusing as a “zone control gateway” is not a generally used term of art and in part renders the scope of the claim indefinite. For the purposes of examination, the limitations have been interpreted as a central host controller, central router, communication hub, any controller capable of enabling communication between devices, or the equivalence thereof. 
In re claim 3; the limitation(s), “wherein the sensor for each of the least two additional mini pcb are chosen from occupancy sensor, humidity sensor, VOC sensor” is unclear. The limitation of is confusing as it is unknown whether the selection comprises all three sensors or comprises at least two of the three sensors lsited and in part renders the scope of the claim indefinite.
In re claims 2-10; included due to their dependency upon a base claim rejected under 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna (US 20190277529 A1), and further in view of Kring (US 20190107307 A1), Kramer (US 20140217186 A1), Sinha (US 20200149771 A1), Gamroth (US 20200228621 A1), Chema (US 20190297712 A1), Theytaz (US 20060007148 A1), Powell (US 20200256576 A1), Desmet (US 20160018119 A1), Sasaki (JP 2005174880 A), Adamek (US 20190242592 A1), Adams (US 5192874 A), George (US 20100312396 A1), Heintzelman (US 20210102723 A1), Matsuda (JP 10082209 A), and Zelczer (US 20210140659 A1).    
In re claim 1, Madonna discloses a wireless zoning system (100) comprising: 
a zone control gateway (central host controller 140) comprising: 
an enclosure (central host controller 140; [FIG. 1]), 
a Wifi communication capability (“The central host controller 140 may manage high-level automation and control for the entire property, interfacing with the smart switch/thermostat 200 (and certain other in-room devices) in each room via a wired local area network (LAN) (e.g., Ethernet) 132 and/or a WLAN (e.g., WiFi).”; [0033]), 
an ethernet connection 
wherein the zone control gateway communicates with 
at least one light switch thermostat (The central host controller 140 may manage high-level automation and control for the entire property, interfacing with the smart switch/thermostat 200 (and certain other in-room devices) in each room via a wired local area network (LAN) (e.g., Ethernet) 132 and/or a WLAN (e.g., WiFi). High-level automation and control may include changing in-room device states in response to a schedule (e.g., changing climate control temperature settings at night), in response to device or environmental states (e.g., lowering climate control temperature when the lights in a room are off or if temperature exceeds a given threshold), in response to presence or occupancy information (e.g., deactivating in-room devices to conserve energy when the room is vacant), etc.”; [0033]), with 
10the at least one light switch thermostat (200) comprising: 
an enclosure (“The smart light switch/thermostat may be an in-wall device mounted in an electrical box”; [0007]), 
a light switch (“The lighting devices that interface with the smart light switch/thermostat 200 may include one or more smart light bulbs 116 that communicate via the WPAN (e.g., BLE). Each smart light bulb 116 may be individually activated, dimmed, and/or have its color changed in response to control commands from the smart light switch/thermostat 200.”; [0026]), 
a touch screen (“The smart light switch/thermostat 200 may include a screen (e.g., a touch sensitive LCD screen) that encompasses a substantial portion of its front face and is configured to provide a portion of a user interface.”; [0023]), 
a minimum of one power pcb board (power board 270; [FIG.2]), 
a minimum of one control pcb board (main board 210; [FIG.2]) with 
at least one microcomputer (processor 250; [FIG.2]), 
a wifi module (wireless interface 240; [FIG.2]), 
at least one led light (LEDs 230; [FIG.2]), and 

wherein the at least one light switch thermostat provides directions to the zone control gateway (“A number of other in-room devices may interface directly with the smart light switch/thermostat 200 via dedicated wiring, a WPAN (e.g., BLE), or a WLAN (e.g., WiFi) provide by a nearby (e.g., an in-room or in-hall) access point 130, and receive control commands and provide state and environmental information directly thereto. Such devices may include climate control devices, lighting devices, sensor devices, security devices, certain A/V and entertainment devices, and/or other types of devices. Other in-room devices may (at least in some cases) interface with the central host controller 140 and/or cloud control services 160, such that control commands and state and environmental information is provided through an intermediate. The climate control devices that interface with the smart light switch/thermostat 200 may include a PTAC 112 or a PTAC monitor and control module 114. In some implementations (e.g., where the smart light switch/thermostat 200 replaces a wired thermostat), the PTAC 112 may be coupled by standard thermostat control wiring to an interface of the smart light switch/thermostat 200, and the smart light switch/thermostat 200 may directly control the PTAC. In other implementations (e.g., where the smart light switch/thermostat 200 replaces on-unit controls), the light switch/thermostat 200 may communicate via the WPAN (e.g., BLE) or WLAN (e.g. WiFi) with a PTAC monitor and control module 114 wired to the PTAC 112, which acts as a two-way capable interface between the smart light switch/thermostat 200 and the PTAC 112.”; [0024-0025]); 

Madonna lacks:
A zone control gateway comprising:
a minimum of one pcb, a 5minimum of one microcontroller, 
a zigbee communication capability, 
a power connection 
a USB port 
an external antenna 
wherein the zone control gateway communicates with 
module at least one HVAC control module and with 
at least one wireless damper sensor 
the at least one light switch thermostat (200) comprising: 
a temperature sensor 
at least one mini pcb connected to a sensor 
a minimum of one triac 
a zigbee module 
a vent opening in a switch plate for the at least 15one light switch thermostat 
the at least one HVAC control module comprising: 
an enclosure, at least one pcb 
at least one microcontroller 
a triac 
a zigbee communication capability 
a power connection 
at least one RJ11 jack and 
a terminal block 
wherein the HVAC 20control module communicates directions to an HVAC equipment and
15the at least one wireless damper sensor connected to a damper comprising, 
an enclosure 
a pcb, a microcontroller  
a zigbee communication capability 
a power connection 
a minimum of one RJ11 jack 
a push button interface, 
a minimum of one segment LED and 
a pressure/temperature sensor 

Regarding the limitation, “A zone control gateway comprising: a minimum of one pcb, a minimum of one microcontroller”; Kramer discloses in a similar invention, regarding wireless thermostat and systems, a consideration for an embodiment of a temperature control system, wherein there is a temperature control system comprising a temperature control unit in communication with an existing HVAC system. Additionally, the system could communicate with a wired or wireless internet device such as a desktop computer. A temperature control system comprising: a temperature control unit, the temperature control unit comprising an exterior shell and having a printed circuit board (PCB), a microcontroller unit (MCU), a battery, a temperature sensor, a humidity sensor, and accelerometer contained within the exterior shell; and a dynamic host configuration protocol (DHCP) server for added security and system access. [0015, Claims 1, 15]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Madonna to include a zone control gateway comprising a minimum of one pcb, a minimum of one microcontroller, as taught by Kramer. 
One of ordinary skill in the art would recognize the benefits of this modification as the use of a pcb and microcontroller would help to enable the electrical and control signals necessary for control operations. 
Regarding the limitation, “…a zigbee communication capability”; Kring discloses in a similar invention, regarding system for management of an HVAC system, a consideration for a control processor 106 which may be an AC-powered device, having multiple wireless connections, including a network interface 116 to a data network 118 (e.g., an Internet connection), with continued reference to FIG. 1, and in further non-limiting embodiments or aspects, the HVAC system controller 104, the control processor 106, the vent registers 110, and/or the sensor modules 112 may communicate over one or more wireless communication channels, such as Bluetooth®, ZigBee, Wi-Fi, cellular, and/or the like, which may be integrated in a network that is partially wired. [0050, 0065]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a zigbee communication capability, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for communication between devices during normal operations. 
Regarding the limitation, “…a power connection”; Kring further discloses in a similar invention a consideration for a control processor 106 which may be an AC-powered device… [0050]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a power connection, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide power to enable system operation. 
Regarding the limitation, “…a USB port”; Gamroth discloses in a similar invention, regarding systems and methods for intergration, a consideration for a USB port 714 which may be a port for connecting a USB device to network device 404a. In some embodiments, USB port 714 is configured to allow cellular dongle 406 to connect to network device 404a and provide network device 404a access to the Internet and/or another network (e.g., an upstream network). [0121]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a USB port, as taught by Gamroth. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for connecting external USB components to augment and improve overall system capabilities. 
Regarding the limitation, “…an external antenna”; Sinha discloses in a similar invention, regarding an HVAC system with thermostat gateway, a consideration for a thermostat gateway 2910 which includes a 900 MHz communication circuit 3010 and a Wi-Fi communication circuit 3012. The 900 MHz communication circuit 3010 can include one or more receiver circuits, transmitter circuits, transceiver circuits, antenna, amplifiers, filters, etc. [0235]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include an antenna, as taught by Sinha. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide increased reception by providing a dedicated component for communications.
Regarding the limitations, “wherein the zone control gateway communicates with: at least one HVAC control module”; It should be noted that Madonna discloses the integration and control of HVAC systems with regards to the central host controller; however, Madonna is silent as to distinctly disclosing an HVAC control module. 
Kring discloses in a similar invention a consideration for a control processor 106 which is in communication with the HVAC system controller 104 and may be further communicatively connected to one or more vent registers 110, one or more sensor modules 112, and/or communication devices 120 and other electronic devices 122 (e.g., personal computers, smart televisions, etc.). The control processor 106 is programmed and/or configured to direct the HVAC system 102 and/or the HVAC system controller 104 based on information received from the HVAC system 102, the HVAC system controller 104, one or more sensor modules 112, communication devices 120, and/or other electronic devices 122. [0050]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include wherein the zone control gateway communicates with: at least one HVAC control module, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would establish communicative controls between a zone control gateway and an HVAC control module, enabling the wireless communications for control of the systems responsible for maintaining environmental conditions. 
Regarding the limitation, “…at least one wireless damper sensor”; Kring discloses in a similar invention a consideration for a control processor 106 which is in communication with the HVAC system controller 104 and may be further communicatively connected to one or more vent registers 110 (*Examiners’ Note: generally understood synonym for a damper) and , one or more sensor modules 112, and/or communication devices 120 and other electronic devices 122 (e.g., personal computers, smart televisions, etc.). [0050]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include at least one wireless damper sensor, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a wireless means to open and close vents or dampers in controlling the flow of air within an enclosed space, helping to achieve the desired environmental conditions set by the user or system. 
Regarding the limitation, “the at least one light switch thermostat comprising: a temperature sensor”; Chema discloses in a similar invention, regarding a smart light switch, a consideration for a smart light switch 18 which can also include at least one environmental sensor 108, which at a minimum is a temperature sensor but can also include other environmental sensors, such as a humidity sensor, ambient light sensor, magnetic compass, GPS receiver, etc. which determine respective environmental conditions to be controlled and/or monitored. [0037]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a temperature sensor, as taught by Chema. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a means for measuring current temperature in the immediate area around the smart light switch, providing feedback controls to the HVAC system in order maintain desired environmental conditions. 
Regarding the limitation, “…at least one mini pcb connected to a sensor”; Theytaz discloses in a similar invention, regarding the use of sensors, a consideration for a sensor package which may be provided on the PCB in various different ways, e.g., in a molded package, as a chip mounted directly to the PCB as a Chip-On-Board or via a small carrier (ceramic substrate, mini PCB, other. [0040]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include at least one mini pcb connected to a sensor, as taught by Theytaz. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an elevated platform from which sensors can operate, preventing unwanted interference from the heat or signals of other components. 
Regarding the limitation, “…a minimum of one triac”; Powell discloses in a similar invention, regarding thermostat power monitoring, a consideration for where in if the modes and functions of the HVAC system 100 change or are about to change, the system controller 105 or air handler controller 110 activates relay closures 118a-f to engage various components, functions, and the like. For example, in conventional operation actuation of closure 118c, and 118d are used for cooling operations, and 118a for the reversing valve of the heat pump 140. In addition, typically the fan/blower motor is controlled by closure 118b and heat is controlled by closure 118e. In an embodiment, each of the closures may be a relay contact, solid state relay and the like. In some applications, the closures might be based on semiconductor switching devices such as transistors, triacs, and the like. [0039]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a minimum of one triac, as taught by Powell. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an effective semiconductor switching device for the actuation of signals needed in control operations.  
Regarding the limitation, “…a zigbee module”; Desmet discloses in a similar invention, regarding thermal comfort, a consideration for a thermal comfort control system (100) may be controlled by wall-mounted control panels and/or handheld remotes. In some versions, thermal comfort control system (100) may be controlled by a smart light switch, an application on a smart phone, other mobile computing device, or a ZigBee® controller by ZigBee Alliance of San Ramon, Calif. [0076]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a zigbee module, as taught by Desmet. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for communication between devices during normal operations. 
Regarding the limitation, “…a vent opening in a switch plate for the at least one light switch thermostat”; Sasaki discloses in a similar invention, regarding switches, a consideration for a cover 12 housing a circuit board 42 made of a printed circuit board on which the operation switch 3, the setting units 16, 17, 18 and the control unit are mounted on the front side. The operation portions 16a, 17a, and 18a of the setting portions 16, 17, and 18 are provided on the front surface of the cover 12 (that is, the front surface of the body 1a) through the exposure holes 61, 62, 63, and 64 formed in the front wall of the cover 12. Exposed. [0058]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a vent opening in a switch plate, as taught by Sasaki. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for internal components to be exposed to the environmental conditions of the surrounding area, ventilating the switch and providing sample air to be sensed by which environmental conditions can be determined.
Regarding the limitations, “the at least one HVAC control module comprising; at least one microcontroller…a zigbee communication capability…a power connection”; Kring discloses an HVAC control module 104 and that HVAC system controller 104, the control processor 106, the vent registers 110, and/or the sensor modules 112 may communicate over one or more wireless communication channels, such as Bluetooth®, ZigBee, Wi-Fi, cellular, and/or the like, which may be integrated in a network that is partially wired [0065]. Kring further discloses the HVAC system controller 104 may be powered by a battery pack or a hard-wired AC connection, such as through a 24V AC/DC power adapter power supply… non-limiting embodiments of an HVAC system controller 104 may include a processor (*Examiners’ Note: generally understood synonym for a microprocessor or microcontroller) [0050].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one HVAC control module comprising; at least one microcontroller, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide the CPU components necessary for control operations.  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one HVAC control module comprising; a zigbee communication capability, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for communication between devices during normal operations. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one HVAC control module comprising; a power connection, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide power to enable system operation. 
Regarding the limitations, “…an enclosure, at least one pcb”; Adamek discloses in a similar invention, regarding heating system, a consideration for a housing 200 of the HVAC controller 18 may be configured to house the display 86, the printed circuit board (PCB) 60, measuring circuit 70, thermostat terminals, and the temperature sensor 102. [0072]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include an enclosure and at least one pcb, as taught by Adamek. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a housing to protect electronic components mounted onto the pcb, enabling power and signal communication necessary for control operations.  
Regarding the limitation, “…a triac”; Adams discloses in a similar invention, regarding thermostats, a consideration for controls wherein it is also desirable to use an inexpensive thyristor such as a triac as the switching element to control the power to the HVAC control rather than the relatively expensive latching relay which has been used in the past. [Col.1 ln40] 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a triac, as taught by Adams. 
One of ordinary skill in the art would recognize the benefits of this modification as triac is a desirable inexpensive thyristor for use in control operations. [Col.1 ln40] 
Regarding the limitation, “…at least one RJ11 jack”; George discloses in a similar invention, regarding environmental controls, a consideration for an input 202 which comprises an interface associated with controller 200. In one exemplary embodiment, input 202 comprises an electronic interface which a user may manually touch, press, or verbally operate for inputting values for one or more of the plurality of settings. Input 202 may also comprise a port device (such as a universal serial bus port or other modular connector port such as an RJ11 or 4P4C port), allowing plurality of environmental sensors 300 to communicate environmental information to input 202 and/or allowing a user to communicate one or more of the plurality of settings through wired connections, for example by way of a keyboard. [0038]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include at least one RJ11 jack, as taught by George. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for wired communication between devices during normal operations. 
Regarding the limitation, “…a terminal block”; Heintzelman discloses in a similar invention, regarding HVAC systems, a consideration for a controller 18 which may activate and deactivate HVAC system 104 to control the comfort level of building 102. Depending on the one or more HVAC components 106 included, controller 18 may configure various settings and other operating parameters for operating HVAC system 104. Controller 18 may determine settings for operating HVAC system 104 in multiple ways. In some examples, controller 18 may detect a plurality of wires connected to a field wire connection terminal block of controller 18 (e.g., a “terminal” of controller 18). [0030]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a terminal block, as taught by Heintzelman. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a central block header for securing communication and power wire between essential components.  
Regarding the limitation, “wherein the HVAC control module communicates directions to an HVAC equipment”; Kring discloses in a similar invention a consideration for the operation of the HVAC system 102 which may be controlled by an HVAC system controller 104, i.e., a circuit or computing device configured to activate, deactivate, or modify the parameters of operation of an HVAC system 102. [0050]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include wherein the HVAC control module communicates directions to an HVAC equipment, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield the communication relationship necessary between an HVAC control module and the functional equipment of the same HVAC system, enabling normal operations in addressing and maintaining environmental conditions.  
Regarding the limitations, “the at least one wireless damper sensor comprising; an enclosure… a pcb, a microcontroller… a zigbee communication capability… a power connection… a pressure/temperature sensor”; Kring discloses in a similar invention a consideration for vent registers 110  as seen in FIG.2. Kring discloses each vent register 110 may include an integrated circuit, microcontroller, computing device, and/or other processor to control operation of one or more openings in the vent register 110. With continued reference to FIG. 1, and in further non-limiting embodiments or aspects, a vent register 110 may include a custom printed circuit board (PCB) with a microcontroller unit (MCU) and a wireless data network transceiver [0051-0052]. Kring further discloses HVAC system controller 104, the control processor 106, the vent registers 110, and/or the sensor modules 112 may communicate over one or more wireless communication channels, such as Bluetooth®, ZigBee, Wi-Fi, cellular, and/or the like, which may be integrated in a network that is partially wired [0065]. The vent register 110 may further include a power source (e.g., a battery pack, such as three AA batteries, a connection to an external power source, etc.) and an actuator (e.g., an electric motor, a servo, and/or the like) to open or close one or more airflow openings (also called “apertures” herein) in the vent register 110 [0051]. The system 100 may include one or more sensor modules 112 for sensing environmental conditions in rooms and/or corridors of a building associated with the HVAC system 102. The environmental conditions may include, but are not limited to, temperature, humidity, light, atmospheric pressure, differential pressure, motion, air quality (e.g., PM2.5, CO, VO.sub.2, CO.sub.2, and/or the like), sound, airflow, or any combination thereof. The sensor module 112 and/or its one or more sensors may be integrated with a vent register 110, may be proximal to a vent register 110, or may be installed separate and independently therefrom. [0058]   
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one wireless damper sensor comprising; an enclosure, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a means for protecting internal components from outside interference. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one wireless damper sensor comprising; a pcb and a microcontroller, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as the use of a pcb and microcontroller help in enabling the power and signal communication needed for control operations.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one wireless damper sensor comprising; a zigbee communication capability, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for communication between system components. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one wireless damper sensor comprising; a power connection, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide power to enable system operation. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one wireless damper sensor comprising; a pressure/temperature sensor, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield useful information regarding pressure and temperature in providing environmental and operational data regarding damper or vents, indicative of current environmental conditions and helping to prevent defrosting by monitoring the pressure of system components. 
Regarding the limitation, “the at least one wireless damper sensor connected to a damper comprising: a minimum of one RJ11 jack”; Matsuda discloses in a similar invention, regarding communication systems of dampers, a consideration for facilitating maintenance by providing a remote communication facility connecting a telephone line (*Examiners’ Note: telephone lines are generally known to be connected through RJ11 cables/jacks) to a damper and selectively remotely communicating a plurality of damper controllers to each other. It should be noted that telephone line communication can be accomplished using RJ11 cables and connectors. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one wireless damper sensor comprising; a minimum of one RJ11 jack, as taught by Matsuda. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for communicating between a damper and system components. 
Regarding the limitations, “the at least one wireless damper sensor connected to a damper comprising: a push button interface, a minimum of one segment LED”; Zelczer discloses in a similar invention, regarding wireless environmental zone controls, a consideration for a damper 104 which includes a pushbutton 722 to enable a contractor or administrator to initiate a communication with the control box 108 that will help identify the damper 104 for configuration purposes. The damper 104 also includes an LED indicator 714 that is configured to blink a corresponding zone color which can further assist a contractor or administrator in configuring the system 100 and setting up zones. in one example, the LED indicator 714 may keep blinking for a predefined time period such as 5 minutes to give the contractor sufficient time to identify the damper 104. In another example, the LED indicator 714 may keep blinking until the pushbutton 712 is again pushed. In one example, a buzzer 716 may provide a contractor with an audible notification which may further assist with identifying the damper 104 during configuration. It should be appreciated that either an audible or a visual notification may be used as needed, or a combination of both. In addition to assisting with configuration, the push button 722, the LED indicator 714, and the buzzer 716 may further assist the contractor when troubleshooting the system 100. [0070]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one wireless damper sensor comprising; a push button interface, as taught by Zelczer. 
One of ordinary skill in the art would recognize the benefits of this modification as it would a means for users or maintenance personal to interact with the system. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include the at least one wireless damper sensor comprising; a minimum of one segment LED, as taught by Zelczer. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for providing visual indications of the systems conditions and operational status. 
In re claim 52, Madonna discloses wherein the at least one light switch thermostat comprises 
at least two additional sensors.  (“The sensors that interface with the smart light switch/thermostat 200 may include a passive infrared (PIR) occupancy sensor, an active ultrasonic occupancy sensor, a humidity sensor, various types of automation state sensors and the like. In some implementations, at least some sensors (e.g., the passive infrared (PIR) occupancy sensor) are built into the smart light switch/thermostat 200 and communicate via an internal bus of the device.”; [0027]) 

Madonna lacks:
at least two additional mini pcb with each connected to a sensor

Regarding the limitation, “at least two additional mini pcb with each connected to a sensor”; Theytaz discloses in a similar invention, regarding the use of sensors, a consideration for a sensor package which may be provided on the PCB in various different ways, e.g., in a molded package, as a chip mounted directly to the PCB as a Chip-On-Board or via a small carrier (ceramic substrate, mini PCB, other. [0040]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include at least two additional mini pcb with each connected to a sensor, as taught by Theytaz. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an elevated platform from which sensors can operate, preventing unwanted interference from the heat or signals of other components. 
In re claim 6, Madonna discloses wherein the zone control gateway is able to receive commands from a wireless user device. (“Other in-room devices may (at least in some cases) interface with the central host controller 140 and/or cloud control services 160, such that control commands and state and environmental information is provided through an intermediate. Such devices may include guest mobile devices 126, remote controls, dedicated keypads, certain other certain A/V and entertainment devices, and other types of devices.”; [0024, FIG.1])  
In re claim 7, the limitations of the system of claim 7 are similar in scope to those discussed in the rejection of the system of claim 1. For more information regarding the limitations please see in re claim 1. 
In re claim 8, Madonna lacks wherein the wireless damper sensor further comprises a pressure sensor.  
Regarding the limitation; Kring discloses the system 100 may include one or more sensor modules 112 for sensing environmental conditions in rooms and/or corridors of a building associated with the HVAC system 102. The environmental conditions may include, but are not limited to, temperature, humidity, light, atmospheric pressure, differential pressure, motion, air quality (e.g., PM2.5, CO, VO.sub.2, CO.sub.2, and/or the like), sound, airflow, or any combination thereof. The sensor module 112 and/or its one or more sensors may be integrated with a vent register 110, may be proximal to a vent register 110, or may be installed separate and independently therefrom. [0058]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include wherein the wireless damper sensor further comprises a pressure sensor, as taught by Kring. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide data regarding the immediate environment surrounding dampers or vents, helping to maintain desired environmental conditions and monitoring pressure in order to address frost formation.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna (US 20190277529 A1), and further in view of Kring (US 20190107307 A1), Kramer (US 20140217186 A1), Sinha (US 20200149771 A1), Gamroth (US 20200228621 A1), Chema (US 20190297712 A1), Theytaz (US 20060007148 A1), Powell (US 20200256576 A1), Desmet (US 20160018119 A1), Sasaki (JP 2005174880 A), Adamek (US 20190242592 A1), Adams (US 5192874 A), George (US 20100312396 A1), Heintzelman (US 20210102723 A1), Matsuda (JP 10082209 A), and Zelczer (US 20210140659 A1), as applied to claim 1 above and further in view of Morgan (US 20210239339 A1).
In re claim 3, Madonna lacks wherein the sensor for each of the least two additional mini pcb are chosen from occupancy sensor, humidity sensor, VOC sensor.  
Regarding the limitation, “the least two additional mini pcb”; the limitations are similar in scope to those discussed in the rejection of the system of claim 2. For more information regarding the limitations please see in re claim 2. 
Regarding the remaining limitations; Morgan discloses in a similar invention, regarding air quality systems and devices, a consideration for according to the present disclosure, an indoor air quality (IAQ) sensor module can be used with one or more mitigation devices of a residential or light commercial HVAC (heating, ventilation, and/or air conditioning) system of a building and/or one or more other (e.g., standalone or room) mitigation devices. The IAQ sensor module includes one, more than one, or all of a temperature sensor, a relative humidity (RH) sensor, a particulate sensor, a volatile organic compound (VOC) sensor, and a carbon dioxide (CO.sub.2) sensor. The IAQ sensor module may also include one or more other IAQ sensors, such as occupancy, barometric pressure, light, sound, etc. The temperature sensor senses a temperature of air at the location of the IAQ sensor. The RH sensor measures a RH of air at the location of the IAQ sensor. The particulate sensor measures an amount (e.g., concentration) of particulate greater than a predetermined size in the air at the location of the IAQ sensor. The VOC sensor measures an amount of VOCs in the air at the location of the IAQ sensor. The carbon dioxide sensor measures an amount of carbon dioxide in the air at the location of the IAQ sensor. Other IAQ sensors would measure an amount of a substance or condition in the air at the location of the IAQ sensor [0048].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include an occupancy sensor, humidity sensor, or VOC sensor, as taught by Morgan. 
One of ordinary skill in the art would recognize the benefits of this modification as it would enable the system to monitor multiple variables in determining air quality within a controlled system, ensuring safe breathable conditions in maintaining user environments. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna (US 20190277529 A1), and further in view of Kring (US 20190107307 A1), Kramer (US 20140217186 A1), Sinha (US 20200149771 A1), Gamroth (US 20200228621 A1), Chema (US 20190297712 A1), Theytaz (US 20060007148 A1), Powell (US 20200256576 A1), Desmet (US 20160018119 A1), Sasaki (JP 2005174880 A), Adamek (US 20190242592 A1), Adams (US 5192874 A), George (US 20100312396 A1), Heintzelman (US 20210102723 A1), Matsuda (JP 10082209 A), and Zelczer (US 20210140659 A1), as applied to claim 1 above and further in view of Mueller (US 20070029397 A1).
In re claim 4, Madonna lacks wherein the touch screen allows a selection of a mode from a minimum of: on, off, heat, cool, fan manual, and fan auto.  
Regarding the limitation; It should be noted Madonna discloses the use of a touch screen but is silent to distinctly disclosing each function as claimed. However; Mueller discloses in a similar invention, regarding a thermostat touchscreen, a consideration for a "system" icon 50, the user may press a membrane switch 30 associated with the system icon 50 to switch the thermostat setting between a heat mode, cool mode, automatic switchover mode, or an off mode. Alternatively, the system switch does not have to be included on the touch screen display 26, and could be provided as a physical button or manual switch off of the LCD display. Where a "fan" icon 54 is provided, the user may press a membrane switch 34 associated with the "fan" icon 54 to switch the fan operation between an automatic mode or a continuously on mode. Alternatively, the fan switch does not have to be included on the touch screen display 26, and could be provided as a physical button or manual switch off of the LCD display [0022].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include wherein the touch screen allows a selection of a mode from a minimum of: on, off, heat, cool, fan manual, and fan auto, as taught by Mueller. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a user-friendly means for interacting with the system to set desired environmental conditions.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna (US 20190277529 A1), and further in view of Kring (US 20190107307 A1), Kramer (US 20140217186 A1), Sinha (US 20200149771 A1), Gamroth (US 20200228621 A1), Chema (US 20190297712 A1), Theytaz (US 20060007148 A1), Powell (US 20200256576 A1), Desmet (US 20160018119 A1), Sasaki (JP 2005174880 A), Adamek (US 20190242592 A1), Adams (US 5192874 A), George (US 20100312396 A1), Heintzelman (US 20210102723 A1), Matsuda (JP 10082209 A), Zelczer (US 20210140659 A1), as applied to claim 1 above and further in view of Buckley (US 20190154499).
In re claim 5, Madonna lacks wherein the at least one light switch thermostat further allows two setpoints to be selected for a temperature and an ability to set the temperature a minimum of two times each day.
Regarding the limitation; Buckley discloses in a similar invention, regarding a thermostat, a consideration for a thermostat 110 that may be considered as being an example of the HVAC controller 90 (FIG. 3). The illustrative thermostat 110 includes a housing 112 that may be a unitary housing or may include two or more distinct housing sections. In some cases, as illustrated, the housing 112 may include a front housing section 114, a back housing section 116 and an intermediate housing section 118. The illustrative thermostat 110 also includes a user interface 120 that may be considered as being an example of the user interface 94 (FIG. 3). In some cases, the user interface 120 may be a touch screen display. In some cases, the user interface 120 may include a display 122 and a series of electromechanical buttons 124. Each of the individual electromechanical buttons 124 may be assigned to a particular function. For example, a particular electromechanical button 124 may be used to increase a temperature setpoint, for example, while another electromechanical button 124 may be used to decrease a temperature setpoint. One or more of the electromechanical buttons 124 may be used to adjust fan speed or fan settings. In some cases, one or more of the electromechanical buttons 124 may be used to change a system mode between HEAT, COOL and OFF, for example. In some cases, each of the electromechanical buttons 124 may have a particular assigned function. In some cases, it is contemplated that the particular function of each of the electromechanical buttons 124 may be adjustable or programmable, and may for example be assignable by the controller 98 (FIG. 3) and/or user [0043]. It should be noted that Buckley does not impose any limitations on the ability to set a temperature setpoint. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include wherein the at least one light switch thermostat further allows two setpoints to be selected for a temperature and an ability to set the temperature a minimum of two times each day, as taught by Buckley. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a user-friendly means for setting an acceptable predetermined temperature range, between two temperature set points, for the air-conditioning system to monitor and maintain. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna (US 20190277529 A1), and further in view of Kring (US 20190107307 A1), Kramer (US 20140217186 A1), Sinha (US 20200149771 A1), Gamroth (US 20200228621 A1), Chema (US 20190297712 A1), Theytaz (US 20060007148 A1), Powell (US 20200256576 A1), Desmet (US 20160018119 A1), Sasaki (JP 2005174880 A), Adamek (US 20190242592 A1), Adams (US 5192874 A), George (US 20100312396 A1), Heintzelman (US 20210102723 A1), Matsuda (JP 10082209 A), Zelczer (US 20210140659 A1), as applied to claim 1 above and further in view of Choi (US 20170017531 A1) and Kim (US 20160285717 A1).
In re claim 9, Madonna lacks wherein the at least one light switch thermostat further comprises a drop down menu on the screen to adjust brightness.  
Regarding the limitation; Choi discloses in a similar invention, regarding electronic devices, a consideration for an information display device which may include, for example, information such as device-on attributes, device-off attributes, attributes of adjusting a size or brightness of an output screen, attributes of changing the source of an image, or attributes of adjusting a volume of the audio output and the like. The door device may include door opening attributes, door closing attributes, door lock setting attributes, and the like. [0053]
Choi lacks distinctly disclosing a drop-down menu. However; Kim discloses in a similar invention, regarding electronic devices, a consideration for controls over lamp brightness and an interactive menu which can be, for example, a full drop down menu [0241]. It would have been obvious to one of ordinary skill in the art to have applied the drop-down menu disclosed by Kim to the brightness controls taught by Choi. One of ordinary skill in the art would recognize that this modification would be an effective means effectively utilizing limited space on a touch screen interface by allowing options to collapse or extended with the use of a drop down menu, providing a better user experience for navigating to additional features such as brightness.  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include wherein the at least one light switch thermostat further comprises a drop down menu on the screen to adjust brightness, as taught by the combination of Kim and Choi. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a user friendly means for changing the brightness of the user interface to better suit the need of the user and their individual vision requirements.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna (US 20190277529 A1), and further in view of Kring (US 20190107307 A1), Kramer (US 20140217186 A1), Sinha (US 20200149771 A1), Gamroth (US 20200228621 A1), Chema (US 20190297712 A1), Theytaz (US 20060007148 A1), Powell (US 20200256576 A1), Desmet (US 20160018119 A1), Sasaki (JP 2005174880 A), Adamek (US 20190242592 A1), Adams (US 5192874 A), George (US 20100312396 A1), Heintzelman (US 20210102723 A1), Matsuda (JP 10082209 A), Zelczer (US 20210140659 A1), as applied to claim 1 above and further in view of Moland (US 4865118 A).
In re claim 10, Madonna lacks wherein the at least one HVAC control module further comprises a minimum of 4 LED's indicating a status of power, mode, humidity control, and dehumidity control.
Regarding the limitation; Moland discloses in a similar invention, regarding air-conditioning systems, a consideration a panel 22 may have indicating lights to indicate power-on at switch PS and the modes of operation-cooling, heating humidification, dehumidification, and ventilation. Such lights, as indicated by the reference numeral 22a in FIG. 1, are parallel with the respective components being actuated ([0040]; FIG.1).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Madonna to include a minimum of 4 LED's indicating a status of power, mode, humidity control, and dehumidity control as taught by Moland. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a visual indication to inform users or maintenance personnel of the current operational status of the system.  
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763